DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-27 and 29 are rejected under 35 U.S.C. 102a1 as being anticipated by Gautam et al. (USPN 7,220,442), previously made of record in the parent application.
Regarding Claims 25-27 and 29, Gautam teaches a process for preparing an edible foodstuff from a protein concentrate, comprising the steps of: providing, in an extruder, an extrusion formulation comprising a protein concentrate in either a liquid or powder form, extruding the protein concentrate from the extruder in the form of an expanded extrudate using supercritical carbon dioxide under supercritical fluid extrusion 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 29 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Onwulata (2005/0084579), previously made of record in the parent application.
. 

Claim Rejections - 35 USC § 103
Claims 25, 26, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjyal (US 2013/0136830) in view of Onwulata (US 2005/0084579), both previously made of record in the parent application.
	Regarding amended Claims 25, 26, 28, 29, Ganjyal teaches a process for preparing an edible foodstuff and the edible foodstuff made by the claimed method, from a protein concentrate, said process comprising the steps of (Paragraphs 17-20, 53): providing in an extruder, an extrusion formulation comprising a whey protein or fruit or vegetable pomace, as Ganjyal teaches an exemplary embodiment comprising cranberry pomace in an amount of 20% by weight (Paragraph 53); introducing supercritical carbon dioxide into the extrude, preparing the edible foodstuff comprising an expanded extrudate using supercritical fluid extrusion conditions and super critical carbon dioxide (Paragraphs 20-22).

	 Onwulata teaches an expanded and extruded milk containing product comprising a milk product such as milk protein concentrate, whey, whey concentrate, or whey protein isolate (Paragraphs 5-11). Therefore, it would appear that the disclosed milk containing products could be substituted for one another in an expanded and extruded product. Therefore, it would have been obvious to use a similar milk protein such as milk protein concentrate or more than one milk protein component in the expanded product of Ganjyal since Onwulata teaches that whey or whey protein concentrate or milk protein concentrate can be used to form an acceptable, expanded and extruded milk protein containing product.
	Regarding Claim 29, Ganjyal in view of Onwulata teaches forming a puffed, ready-to-eat food product with the method of Claim 1 (Ganjyal, Paragraph 9). The product can be in the form of a breakfast cereal or a bar (Ganjyal, Paragraph 60). 
	
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjyal (US 2013/0136830) in view of Onwulata (US 2005/0084579), and further in view of Gautam et al. (USPN 7,220,442), all previously made of record in the parent application.
Ganjyal in view of Onwulata are relied upon as above but do not specifically teach a yogurt protein concentrate. 
Gautam teaches a process for preparing an edible foodstuff from a protein concentrate, comprising the steps of: providing, in an extruder, an extrusion formulation comprising a protein concentrate in either a liquid or powder form, extruding the protein concentrate from the extruder in the form of an expanded extrudate using supercritical carbon dioxide under supercritical fluid extrusion conditions, there by yielding a foodstuff comprising the comprising the expanded extrudate of the protein concentrate, as Gautam teaches preparing a nutrition bar which comprises nuggets, where the nuggets have high levels of selected proteins, particularly whey protein concentrate (Column 3, lines 60-65 and Column 4, lines 50-60, which also meets the limitations of milk protein concentrate, as claimed. Gautam teaches the nuggets can also include dietary fiber (Column 6, lines 20-30), and teaches that the formulation for the nuggets, which includes the non-soy protein, rice flour, additional carbohydrate, plus water is fed into the extruder and is extruded using supercritical carbon dioxide under supercritical fluid extrusion, whereby the supercritical fluid expands, thereby imparting to the product a desirable expanded texture (Column 7, lines 55-65 and Column 8, lines 1-5 and Example 3). It is understood that the protein concentrate is in powder form in light of the disclosure and examples. The expanded nuggets containing the protein concentrate are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included yogurt protein concentrate as an additional protein source in the expanded extrudate of Ganjyal in view of Onwulata in order to provide additional flavorings for the extrudates.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gautam et al. (USPN 7,220,442), in view of Bhushan et al. (2008), both previously made of record in the parent application.
Gautam is relied upon as above in the rejection of Claim 25 and teaches the extrudate nugget formulation can include fiber such as cellulose and thickeners such as pectin (Column 6, lines 20-35), but does not specifically teach where the extrusion formulation further comprises fruit or vegetable pomace.
Bhushan teaches of the increasing research and development efforts associated with the use of value-added residues such as apple pomace in food processing (Page 285, Column 1), and teaches that apple pomace is a left-over solid residue obtained after extraction of apple juice and that apple pomace includes numerous phytochemicals in the form of simple sugars, pectin, dietary fibers (35-60% by weight of 
Therefore, the use of apple pomace as a high dietary fiber source in the expanded extrudate of Ganjyal in view of Onwulata would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, in light of the known dietary and nutritional benefits associated with apple pomace and the increasing desire of using residue by-products such as apple pomace in nutritionally enhanced value-added products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        9/15/2021